Citation Nr: 1045441	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-02 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1. Whether new and material evidence to reopen a claim of 
entitlement to service connection for PTSD has been submitted.

2. Entitlement to service connection for a mental disability, 
currently claimed as PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1972. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in January 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota. The rating decision reopened the Veteran's 
claim of service connection for PTSD, which had been previously 
denied in May 2004 and not appealed through the submission of a 
timely substantive appeal. 

As a preliminary matter, the record reflects that the Veteran 
filed a claim of service connection for a nervous disorder in 
July 1976. Through his representative, the Veteran has reported 
that although he may have been scheduled for a VA examination, it 
is unclear whether he reported.  However, it is clear that the 
Veteran resubmitted his claim of service connection for PTSD in 
June 2003, and the Board presently reopens and remands the claim 
which was generated by application dated in September 2007.  
Further, the Board has recharacterized the issue of entitlement 
to service connection more broadly to include entitlement to 
service connection for any mental disability, currently claimed 
as PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled).

The issue of entitlement to service connection for a mental 
disability, currently claimed as PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1. The Veteran did not file a timely substantive appeal as to the 
May 2004 denial of service connection for PTSD.

2. Since May 2004, additional evidence has been received which 
was not previously of record, which relates to an unestablished 
fact necessary to substantiate the claim, and which raises a 
reasonable possibility of substantiating the Veteran's claim for 
service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim for entitlement to service connection for 
PTSD. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply. This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.") and 
the Court of Appeals for Veterans Claims (as noted by citations 
to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration. Its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) 
(Implementing the cited statute); see also Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56-57 (1990) (The Board's statement of reasons and bases 
for its findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the claimant 
to understand the precise basis for the Board's decision, as well 
as to facilitate review of the decision by courts of competent 
appellate jurisdiction. The Board must also consider and discuss 
all applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.

First, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). Second, 
VA has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2010).

As discussed in detail below, sufficient evidence is of record to 
grant the claim on appeal to the extent of reopening the claim.  
Further, appropriate factual and medical development will be 
directed on remand. Therefore, no further notice or development 
is needed with respect to this appeal.

Claim to Reopen

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes final 
and is not subject to revision except upon the receipt of new and 
material evidence. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

The Veteran did not file a timely VA Form 9 or appeal his case to 
the Board to complete his appeal of a May 2004 rating decision.  
Thus, the decision as to entitlement to service connection for 
PTSD became final. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim. See 38 U.S.C.A. 
§ 7105(c) (West 2002); Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998). New evidence means existing evidence not previously 
submitted to agency decisionmakers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

If new and material evidence has been received with respect to a 
claim which has become final, then the claim is reopened and 
decided on a de novo basis. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

In determining whether evidence is new and material for purposes 
of deciding whether a case should be reopened, "the credibility 
of the evidence is to be presumed." Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). Only in cases in which the newly submitted 
evidence is "inherently false or untrue" does the Justus 
presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 
216, 220 (1994).

Furthermore, the Court of Appeals for Veterans Claims (Court) has 
interpreted the requirement that new and material evidence must 
raise a reasonable possibility of substantiating a claim to be an 
enabling provision that lowers "the bar for claimants attempting 
to avail themselves of the Secretary's duty to assist." Shade v. 
Shinseki, __ Vet. App. __, 2010 WL 4300776 at  *6 (November 2, 
2010). Under Shade, a Veteran does not need to prove all 
previously unestablished elements of a service-connection claim 
before his claim may be reopened. See id. at 7-8. 

Generally, in order for a veteran to prevail on the merits for a 
service-connection claim, the Board must find (1) medical 
evidence of current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. 38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).

In a claim of service connection for PTSD, there must be (1) 
medical evidence diagnosing the condition, (2) a link, 
established by medical evidence, between current symptoms and an 
in-service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) 
(2010). Certain exceptions apply to this rule, for example, if 
PTSD was diagnosed during service, if the evidence establishes 
that the veteran served in combat or was a prisoner-of-war, or if 
the veteran's claimed stressor relates to a "fear of hostile 
military or terrorist activity," a veteran's claimed stressor 
can stand on its own without verification. 38 C.F.R. § 3.304(f), 
Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 
C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) 
(correcting the effective date of the rule published on July 13, 
2010). In such a case, the evidence must still show a link, 
established by medical evidence, between that stressor and 
current symptoms. 

At the time of the May 2004 denial of the claim, evidence was of 
record indicating that the Veteran had served in Thailand and 
Taiwan during the Vietnam conflict.  There was no evidence that 
the Veteran had served in Vietnam. Of record was a September 1996 
VA treatment record indicating that the Veteran had an anxiety 
disorder "not otherwise specified," and a July 2003 VA medical 
record indicating that he was being treated for PTSD. 

Since the final May 2004 denial, the Veteran has submitted new 
medical reports from additional physicians (i.e., not previously 
of record) stating that he has PTSD, as well as lay statements in 
October 2007 from his mother and sister. These statements 
indicate that the Veteran's had displayed symptoms after 
separation from service were not present before the Veteran 
joined the Army. 
This evidence is new because it is existing evidence not 
previously submitted to agency decisionmakers. See 38 C.F.R. 
§ 3.156. This evidence is material because it is existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to unestablished facts necessary to 
substantiate the claim, mainly that the Veteran's symptoms did 
not pre-date service and that family members noticed he displayed 
symptoms, which are alleged to be of PTSD. See id. The evidence 
is neither cumulative nor redundant of evidence of record in 
March 2004, and it raises a reasonable possibility of 
substantiating the claim because it supports a current diagnosis 
and chronicity of PTSD related to service. 

The Veteran submitted VA medical center treatment records for 
depression from September to October 2007 and PTSD from May to 
August 2009. The September to October 2007 records indicate a 
current mental condition that the Veteran had been dealing with 
since the military and a positive PTSD screen in September 2007. 
The May to August 2009 records indicate treatment for PTSD. This 
evidence is new because it is existing evidence not previously 
submitted to agency decisionmakers. See 38 C.F.R. § 3.156. This 
evidence is material because it is existing evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim, mainly that the Veteran is diagnosed with PTSD. See id. 
The evidence is neither cumulative nor redundant of evidence of 
record in March 2005, and it raises a reasonable possibility of 
substantiating the claim because it establishes a current 
diagnosis. 

The Veteran submitted a March 2008 notice of disagreement with a 
January 2008 rating decision. The Veteran asserted in this letter 
that he was discharged from service as a result of symptoms 
related to his PTSD. This evidence is new because it is existing 
evidence not previously submitted to agency decisionmakers. See 
38 C.F.R. § 3.156. This evidence is material because it is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, mainly that the Veteran's 
PTSD may be related to in-service events. See id. The evidence is 
neither cumulative nor redundant of evidence of record in March 
2005, and it raises a reasonable possibility of substantiating 
the claim because it establishes possible stressors. 

The Veteran testified at an October 2009 DRO hearing. At this 
hearing, the Veteran listed several possible stressors of his 
PTSD for the first time, including that he was shot at in 
Thailand, that he was in a tower during a typhoon, and that he 
witnessed a racial altercation at Fort Carson. 

This evidence is new because it is existing evidence not 
previously submitted to agency decisionmakers. See 38 C.F.R. 
§ 3.156. This evidence is material because it is existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, mainly that the Veteran's current PTSD 
may be related to an in-service occurrence. See id. The evidence 
is neither cumulative nor redundant of evidence of record in 
March 2004, and it raises a reasonable possibility of 
substantiating the claim because it establishes possible 
stressors. 

The Veteran has submitted new and material evidence to reopen his 
claim for entitlement to service connection for PTSD. 
Accordingly, the claim is reopened and remanded for further 
development.


ORDER

VA has received new and material evidence; thus, the claim for 
service connection for PTSD is reopened.


REMAND

The question of whether the Veteran was exposed to qualifying 
stressors remains unclear.  Additionally, VA must attempt to 
determine if any of the Veteran's claimed stressors relates to 
"fear of hostile military or terrorist activity" under 75 Fed. 
Reg. 39,852. 

VA must also afford the Veteran a VA examination to determine if 
the Veteran's PTSD is related to an event which VA has verified 
(the Veteran's restoration of  communications on September 23, 
1971 at Gold Mountain terminal), to any other claimed stressor 
verified by VA, or to any claimed stressor that may be related to 
a "fear of hostile military or terrorist activity." See 
38 C.F.R. § 3.304(f), 75 Fed. Reg. 39,852. The clinician must 
also determine if the medical evidence of record reflects that 
any mental disability began during service (March 2008 notice of 
disagreement).

Accordingly, the case is REMANDED for the following actions:

1. VA must associate with the claims folder 
the Veteran's full military personnel 
record. 

2. VA must send the Veteran a stressor 
verification form and ask him to provide 
his claimed stressors and specific 
information-including a three-month window 
during which an event may have occurred; 
the particular country, city, or military 
base where an event may have occurred; 
names of persons involved or potential 
witnesses who can verify the Veteran's 
contentions; and/or any potential 
documentation the Veteran can identify that 
might corroborate his claims-to help the 
agency verify the Veteran's claimed 
stressors. 

VA must then attempt to verify the 
claimed stressors.  If appropriate, 
enter any findings necessary as to 
whether the Veteran's response to the 
request for stressor information is 
adequate. 

3. After waiting an appropriate time period 
for the Veteran to respond and for 
stressors to be verified, the RO/AMC must 
schedule the Veteran for a VA examination 
by a clinician with appropriate expertise 
in mental health. The purpose of the 
examination is to determine whether the 
Veteran's current PTSD, or any other mental 
disorder is related to any in-service 
occurrence.

The following considerations must govern 
the examination:

a. The claims file and a copy of this 
remand must be made available to the 
clinician, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand. 

b. The clinician must carefully review 
all evidence associated with the 
claims folder. In particular, the 
Board calls the examiner's attention 
to the Veteran's current PTSD 
diagnosis by a VA medical center 
physician in September 2007; and all 
other cited treatment records for 
PTSD.

c. If deemed appropriate by the 
clinician, the Veteran must be 
scheduled for further examinations. 
All indicated tests and studies must 
be performed. 

d. The clinician must consider the 
Veteran's lay testimony regarding his 
symptomatology during and since 
service and determine and note in his 
or her report whether there is a 
medical basis for discounting or 
corroborating the credibility or 
reliability of the history provided by 
the Veteran. 

e. The clinician must consider each 
claimed stressor that has been 
verified by VA or that may relate to 
the Veteran's fear of hostile military 
or terrorist activity and state 
whether the Veteran's PTSD is related 
to or consistent with exposure to that 
stressor. 

f. The clinician must state whether or 
not the medical evidence of record 
reflects that PTSD, or any mental 
disability began during or as a result 
of active service.

In all conclusions, the clinician must 
identify and explain the medical bases of 
his or her opinion with reference to the 
claims file. If the clinician is unable to 
render the requested opinions without 
resort to speculation, he or she must so 
state; however, a complete rationale for 
such a finding must be provided. 

4. If the benefit sought remains denied, 
the RO/AMC must readjudicate the case on 
the merits. In doing so, the RO/AMC must 
determine whether any unverified stressors 
relate to "fear of hostile military or 
terrorist activity" under 75 Fed. Reg. 
39,852 and can stand on their own without 
further verification. The RO/AMC must then 
provide the Veteran and his representative 
with a supplemental statement of the case 
and an appropriate period of time for 
response. 

5. Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if 
otherwise in order. No action is required 
of the Veteran until he is notified by the 
RO/AMC. By this action, the Board intimates 
no opinion, legal or factual, as to any 
ultimate disposition warranted in this 
case. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


